UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1
DILWORTH PAXSON LLP
Scott J. Freedman (7681)
457 Haddonfield Road, Suite 700
Cherry Hill, New Jersey 08002
Telephone: (856) 675-1962                              Chapter 7
Facsimile: (856) 663-8855
                                                       Case No. 16-24788 (MBK)
Special Counsel Daniel E. Straffi, Chapter 7 Trustee
____________________________________________
                                                       Honorable Michael B. Kaplan
In re:
                                                       Adv. Pro. No. 19-01152 (MBK)
MEDAK TRUCKING, LLC,

                     Debtor.
____________________________________________

DANIEL E. STRAFFI, CHAPTER 7 TRUSTEE

                              Plaintiff,

                  v.

INTERPOOL, INC. D/B/A TRAC INTERMODAL,

                              Defendant.



         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff’s and the

Defendant’s respective counsel that the deadline by which the Defendant is required to file a

pleading responsive to the Complaint extended to June 15, 2019.


Dated: May 9, 2019


DILWORTH PAXSON LLP                                        SIMMS SHOWERS LLP
Attorneys for the Plaintiff/Counterclaim Defendant         Attorneys for the Defendant

By: /s/Scott J. Freedman                                  By: /s/ J. Stephen Simms
    Scott J. Freedman                                         J. Stephen Simms




120911885_1
